         Case 1:19-mc-00174-EGS Document 22 Filed 11/10/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 IN THE MATTER OF THE APPLICATION OF
 THE ASSOCIATED PRESS; CABLE NEWS
 NETWORK, INC.; THE NEW YORK TIMES CO.;
 POLITICO LLC; AND WP CO., LLC, d/b/a THE                    Case No. 1:19-mc-00174-EGS
 WASHINGTON POST FOR ACCESS TO
 CERTAIN SEARCH WARRANT MATERIALS


                    NOTICE OF FILING OF REDACTED WARRANTS

        On October 11, 2019, The Associated Press (“AP”), Cable News Network, Inc. (“CNN”),

The New York Times Company (“The Times”), POLITICO LLC (“Politico”) and WP Co., LLC,

d/b/a/ the Washington Post (the “Post”) (collectively, the “Media Coalition”), filed this matter

seeking access pursuant to the First Amendment and the common law to search warrant and

Stored Communications Act warrant materials relevant to the prosecution of Michael T. Flynn.

The Media Coalition wishes to pursue access to the Flynn warrants and supporting affidavits, but

in the interests of streamlining the proceedings, does not seek access to the warrant returns at this

time.

        Counsel for the government identified eight search warrant applications filed in the

District of Columbia. Three of the District of Columbia search warrant applications were not

executed, and were attached in their entirety as exhibits to three revised search warrant

applications that were authorized and executed. Pursuant to the process set forth in the Joint

Status Reports, counsel for both the government and Mr. Flynn have proposed appropriate,

limited redactions to both search warrant applications.

        On November 5, 2020, this Court authorized the government to produce the redacted

versions of the search warrant applications (attached hereto as Exhibits 1 through 5) to the Media
         Case 1:19-mc-00174-EGS Document 22 Filed 11/10/20 Page 2 of 2




Coalition and to the general public in connection this proceeding. This Court further ordered that

the search warrants, applications, and supporting affidavits shall remain otherwise SEALED

until further order of the Court.


                                                    Respectfully submitted,

                                                    MICHAEL R. SHERWIN
                                                    Acting United States Attorney
                                                    NY Bar No. 4444188

                                                    By: /s/ Jocelyn Ballantine
                                                    Jocelyn Ballantine
                                                    Assistant United States Attorney
                                                    CA Bar No. 208267
                                                    555 4th Street NW
                                                    Washington, D.C. 20530

Dated: November 10, 2020




                                                2
